DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations,  wherein each time-frequency resource comprises one or more subzones, and wherein each subzone comprises at least one block of channel units, with each block of channel units comprising at least one sub-carrier used for all transmission symbols in the subzone; and releasing the portion for at least a temporary duration of time, wherein said releasing is based at least in part on a termination condition received  from the base station the one or more messages, as substantially described in independent claims 41, 48 and 55 . These limitations, in combination with the remaining limitations of claims 41, 48 and 55, are not taught nor suggested by the prior art of record. Claims 42-47, 49-54 and 56-60 depend from allowed claim and therefore allowed for the same reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balachadran et al (US 20080075032 A1) teaches (see para 31, 36, 37,39,40-42 and Figs. 2-4) a  mobile stations transmitting to a base station utilizing the one or more subzones assigned for transmission, wherein the subzones include  plurality of subcarriers and symbols Balachadran does not explicitly teach  “wherein each time-frequency resource comprises one or more subzones, and wherein each subzone comprises at least one block of channel units, with each block of channel units comprising at least one sub-carrier used for all transmission symbols in the subzone; and releasing the portion for at least a temporary duration of time, wherein said releasing is based at least in part on a termination condition received  from the base station the one or more messages”.
Bourlas et al (US 2016/0037529 A1), (see para 122-126 and Fig. 8) teaches, a method odf allocating persistent resources by a base station and a method of receiving a feedback regarding the allocated persistent resources from a mobile station in the form of ACK/NACK ,  Bourlas failed to teach, “wherein each time-frequency resource comprises one or more subzones, and wherein each subzone comprises at least one block of channel units, with each block of channel units comprising at least one sub-carrier used for all transmission symbols in the subzone; and releasing the portion for at least a temporary duration of time, wherein said releasing is based at least in part on a termination condition received  from the base station the one or more messages”.
Sindhushayana et al (US 2008/0101307 A1) teaches, partitioning resources so that they can be operated in different modes and synchronizing these partitioning among different sectors so that they can employ mutually cooperative power allocation settings are provided. The resources can be partitioned into one of two modes, namely, block mode or distributed mode. A user can be synchronized according to the mode and a zone, which can be based in part on the mode. The synchronization can be based on bit reversal order or quasi-uniform spacing of tones, Sindhushayana further teaches (see para 53, 98 and Figs. 5-9) Assigning resources (i.e., subzones) for each of the sectors to enable uplink and downlink communication, wherein different sectors are assigned different number of subzones. But failed to teach, “wherein each time-frequency resource comprises one or more subzones, and wherein each subzone comprises at least one block of channel units, with each block of channel units comprising at least one sub-carrier used for all transmission symbols in the subzone; and releasing the portion for at least a temporary duration of time, wherein said releasing is based at least in part on a termination condition received  from the base station the one or more messages”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474